                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

WAYNE T. GAMBLE,

              Plaintiff,

       v.                                          Civ. No. 18-1411-LPS

NORTH AND SOUTH FEDERAL
AGENTS,

              Defendant.




Wayne T. Gamble, Wilmington, Delaware, Pro Se Plaintiff.




                                MEMORANDUM OPINION




March 21, 2019
Wilmington, Delaware
STARK,U.S. District Judge:

I.     INTRODUCTION


        Plaintiff Wayne T. Gamble ("Plaintiff') filed this action on September 12, 2018. (D.I. 2)

He appears pro se and has been granted leave to proceed informa pauperis. (D.I. 4) The Court

proceeds to review and screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2).

II.     BACKGROUND


        Plaintiffs issue is that there is "no way that the United States District Court of Delaware

can't dismiss [his] under entrapment civil rights motion." Plaintiff alleges that he was under

investigation for 14 years. Plaintiff alleges he found out it was the Dover, Delaware Capitol

Building and Dover, Delaware Capitol police killing people. Plaintiff states that he is innocent.

III.    LEGAL STANDARDS


        A federal court may properly dismiss an action sua sponie under the screening provisions of

28 U.S.C. § 1915(e)(2)(B) if"the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief."

Ball V. Famiglio, 726 F.3d 448,452(3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) {informa pauperis

actions). The Court must accept all factual allegations in a complaint as true and take them in the

light most favorable to a pro se plaintiff. See Phillips v. County ofAlleghenj/, 515 F.3d 224,229 (3d Cir.

2008); Frickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is

liberally constmed and his Complaint,"however inartfuUy pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers." Frickson, 551 U.S. at 94 (citations omitted).

        An action is frivolous if it "lacks an arguable basis either in law or in fact." Neit^ke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a court may dismiss a

complaint as frivolous if it is "based on an indisputably meritless legal theory" or a "clearly baseless'
or "fantastic or delusional" factual scenario. Neitt^ke, 490 U.S. at 327-28; see also Wilson v. ^chnill,

878 F.2d 111, 774(3d Cir. 1989).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Rule 12(b)(6) motions. See

Tourscherv. McCullough, 184 F.3d 236, 240(3d Cir. 1999)(applying Fed. R. Civ. P. 12(b)(6) standard

to dismissal for failure to state a claim under § 1915(e)(2)(B)). However, before dismissing a

complaint or claims for failure to state a claim upon which relief may be granted pursuant to the

screening provisions of 28 U.S.C. § 1915, the Court must grant a plaintiff leave to amend his

complaint unless amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3dl03, 114(3d Cir. 2002).

        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations "could not raise a claim of entitlement to relief." hellAtl Corp. v. Twombly,

550 U.S. 544,558 (2007). Though "detailed factual allegations" are not required, a complaint must

do more than simply provide "labels and conclusions" or "a formulaic recitation of the elements of

a cause of action." Davis v. Ahington Mem'l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)(internal

quotation marks omitted). In addition, a complaint must contain sufficient factual matter, accepted

as true, to state a riaim to relief that is plausible on its face. See Williams v. B^4SF Catalysts LUC,765

F.3d 306, 315 (3d Cir. 2014) {ci^L!lgAshcTvji v. Iqbal, 556 U.S. 662, 678(2009) and Twombly, 550 U.S.

at 570). Finally, a plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City ofShelby,   U.S. , 135 S.Ct. 346, 347 (2014). A complaint may not

be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id. at

346.
        Under the pleading regime established by Twomblj and Iqbal^ a court reviewing the sufficiency

of a complaint must take three steps:(1) take note of the elements the plaintiff must plead to state a

claim;(2) identify allegations that, because they are no more than conclusions, are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entidement to relief. See

Connelly v. Lane Const. Cojp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged

when the facts in the complaint "show" that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a "context-specific

task that requires the reviewing court to draw on its judicial experience and common sense." Id.

rv.     DISCUSSION


        The allegations in the Complaint are both legally and factually frivolous and do not rise to

the level of any constitutional violations. Plaintiff has raised many of these claims in cases

previously dismissed by the Court. As pled, there is no legal basis for Plaintiffs claims. Indeed,

the allegations are conclusory, somewhat delusional, and the Court's experience and common sense

lead it to recognize that the Complaint does not state a facially plausible claim for relief. See Iqbal,

556 U.S. at 679. Finally, the Court notes that Plaintiff filed an almost identical claim against North

and South Federal Agents in 2017, Gamble v. Horth and South FederalAgents, Civ. No. 17-1618-LPS

(D. Del). The case was dismissed as frivolous and for Plaintiffs failure to prosecute the case. {See

id. at D.I. 6). Accordingly, the Court will dismiss the Complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).

V.      CONCLUSION


        For the above reasons, the Court will dismiss the Complaint pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(i). The Court finds amendment futile.

        An appropriate Order follows.
